1    This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 THERESA BACA,

 8          Petitioner-Appellant,

 9 v.                                                                           NO. 29,836


10 NEW MEXICO DEPARTMENT OF
11 WORKFORCE SOLUTIONS,

12          Defendant-Appellee.


13 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
14 Sam B. Sanchez, District Judge

15 Theresa Baca
16 Taos, NM

17 Pro Se Appellant

18 Rosa Q. Valencia
19 Albuquerque, NM

20 for Appellee


21                                 MEMORANDUM OPINION

22 BUSTAMANTE, Judge.
 1        Petitioner appeals from the district court’s decision affirming the administrative

 2 denial of unemployment benefits. In our notice of proposed summary disposition, this

 3 Court proposed to affirm. Petitioner has timely filed a memorandum in opposition.

 4 We have considered Petitioner’s arguments, and as we are not persuaded by them, we

 5 affirm.

 6        On appeal from the district court’s review of an administrative decision, “[t]his

 7 Court applies the same statutorily defined standard of review as the district court.”

 8 Miller v. Bd. of County Comm’rs of Santa Fe County, 2008-NMCA-124, ¶ 16, 144

 9 N.M. 841, 192 P.3d 1218 (internal quotation marks and citation omitted). Therefore,

10 we may reverse only if “the administrative entity . . . acted fraudulently, arbitrarily,

11 or capriciously; if the decision was not supported by substantial evidence in the whole

12 record; or if the [entity] did not act in accordance with the law.” Id. (internal

13 quotation marks and citation omitted).

14        Petitioner’s docketing statement asserted that the district court erred when it

15 failed to request or verify the reason for Petitioner’s medical leave, to look at

16 documents related to Petitioner’s medical leave, to discover that fraud was occurring

17 within the Department, to ask for information about grievances, to ask the Department

18 of Workforce Solutions to gather information about why Petitioner did not return to


                                              2
 1 work, and to ask the Department of Workforce Solutions whether Petitioner had

 2 continued to look for employment. In our notice of proposed summary disposition,

 3 we proposed to affirm because the district court, acting in its appellate capacity, was

 4 not required to help Petitioner seek out additional evidence to support her claims or

 5 to review evidence not presented to the administrative agency in the first instance.

 6 Furthermore, we proposed to hold that based on the information we could glean from

 7 Petitioner’s docketing statement and the record proper, it did not appear that Petitioner

 8 had provided evidence to the administrative agency that would require a determination

 9 as a matter of law that Petitioner’s medical conditions were related to her work. See

10 LeMon v. Employment Sec. Comm’n, 89 N.M. 549, 551, 555 P.2d 372, 374 (1976)

11 (holding that an employee was not eligible for unemployment benefits when he quit

12 his employment for legitimate medical reasons that were not demonstrably connected

13 to his job). We also noted that to the degree that Petitioner asserted that her

14 posttraumatic stress disorder, pneumonia, and asthma were caused by a hostile work

15 environment, we proposed to conclude that Petitioner had not presented evidence to

16 the administrative agency of a work environment that would rise to the level of

17 hostility necessary under the law. See Molenda v. Thomsen, 108 N.M. 380, 381-82,

18 772 P.2d 1303, 1304-05 (1989) (holding that an employee was not entitled to


                                               3
 1 unemployment benefits after she quit because her employer yelled at her, since this

 2 evidence did not establish “compelling and necessitous circumstances of such

 3 magnitude that there is no alternative to leaving gainful employment”). We stated that

 4 in any memorandum in opposition Petitioner wished to file, she would have to explain

 5 to this Court what evidence she actually presented to the administrative agency for its

 6 review.

 7        In response, Petitioner has filed a memorandum in opposition that does not

 8 explain what evidence she actually presented to the agency. She attaches a number

 9 of documents to her memorandum, which this Court does not review as they are not

10 part of the record on appeal, and we cannot determine whether they were reviewed in

11 the first instance by the administrative agency. See Durham v. Guest,

12 2009-NMSC-007, ¶ 10, 145 N.M. 694, 204 P.3d 19 (stating that the “reference to facts

13 not before the [decision making entity] and not in the record is inappropriate and a

14 violation of our Rules of Appellate Procedure.”); Jemko, Inc. v. Liaghat, 106 N.M. 50,

15 54, 738 P.2d 922, 927 (Ct. App. 1987) (“It is improper to attach to a brief documents

16 which are not part of the record on appeal.”).

17        As Petitioner has not demonstrated that the administrative agency acted

18 fraudulently, arbitrarily, or capriciously, that its decision was not supported by


                                              4
1 substantial evidence in the whole record, or that it did not act in accordance with the

2 law, we find no basis on which to reverse. Therefore, for the reasons stated in this

3 opinion and the notice of proposed summary disposition, we affirm.

4        IT IS SO ORDERED.



5
6                                         MICHAEL D. BUSTAMANTE, Judge

7 WE CONCUR:


8
9 CYNTHIA A. FRY, Chief Judge


10
11 JAMES J. WECHSLER, Judge




                                             5